Name: Commission Regulation (EU) NoÃ 202/2011 of 1Ã March 2011 amending Annex I to Council Regulation (EC) NoÃ 1005/2008 as regards the definition of fishery products and amending Regulation (EC) NoÃ 1010/2009 as regards prior notification templates, benchmarks for port inspections and recognised catch documentation schemes adopted by regional fisheries management organisations
 Type: Regulation
 Subject Matter: information and information processing;  fisheries;  executive power and public service;  documentation
 Date Published: nan

 2.3.2011 EN Official Journal of the European Union L 57/10 COMMISSION REGULATION (EU) No 202/2011 of 1 March 2011 amending Annex I to Council Regulation (EC) No 1005/2008 as regards the definition of fishery products and amending Regulation (EC) No 1010/2009 as regards prior notification templates, benchmarks for port inspections and recognised catch documentation schemes adopted by regional fisheries management organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (1), and in particular Articles 9(1), 12(5), 13(1) and 52 thereof, Whereas: (1) Regulation (EC) No 1005/2008 applies to fishery products as defined in Article 2 thereof. Annex I to that Regulation lists the products excluded from the definition of fishery products. The list of excluded products may be reviewed each year and should be amended on the basis of new information gathered under the administrative cooperation with third countries provided for in Article 20(4) of Regulation (EC) No 1005/2008. (2) Products excluded from the definition of fisheries products are equally listed in Annex XIII to Commission Regulation (EC) No 1010/2009 (2) laying down detailed rules for the implementation of Regulation (EC) No 1005/2008. In order to avoid unnecessary duplications, excluded products should be listed only in Annex I to Regulation (EC) No 1005/2008 and Annex XIII to Regulation (EC) No 1010/2009 should thus be deleted. (3) Title I of Regulation (EC) No 1010/2009 lays down provisions on the inspection of third country fishing vessels to be carried out in Member States ports. It is necessary to align those provisions with the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing, concluded in the framework of the Food and Agriculture Organisation of the United Nations (FAO). Such alignment implies the inclusion of specific information in the template to be used for prior notification of port arrivals and the addition of specific criteria to the benchmarks set out for port inspections. (4) Annex V to Regulation (EC) No 1010/2009 lays down a list of catch documentation schemes adopted by regional fisheries management organisations which are recognised as complying with the requirements of Regulation (EC) No 1005/2008. That Annex should refer to the ICCAT catch documentation programme for bluefin tuna as set out in Regulation (EU) No 640/2010 of the European Parliament and of the Council (3). (5) Regulations (EC) No 1005/2008 and (EC) No 1010/2009 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 1005/2008 In Regulation (EC) No 1005/2008, Annex I is replaced by the text in Annex I to this Regulation. Article 2 Amendments to Regulation (EC) No 1010/2009 Regulation (EC) No 1010/2009 is amended as follows: 1. in Article 4, first paragraph, the following point (u) is added: (u) the fishing vessel has been denied entry or use of port in accordance with the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing, concluded in the framework of the Food and Agriculture Organisation of the United Nations (FAO); 2. Annexes IIA and IIB are replaced by the text in Annex II to this Regulation; 3. in Annex V, Part I, the second indent is replaced by the following:  ICCAT Bluefin tuna Catch Documentation Programme as set out in Regulation (EU) No 640/2010 of the European Parliament and of the Council (4) 4. Annex XIII is deleted. Article 3 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 280, 27.10.2009, p. 5. (3) OJ L 194, 24.7.2010, p. 1. (4) OJ L 194, 24.7.2010, p. 1.; ANNEX I ANNEX I List of products excluded from the definition of fishery products  set out in point 8 of Article 2 ex Chapter 3 ex 1604 ex 1605 Aquaculture products obtained from fry or larvae ex Chapter 3 ex 1604 Livers, roes, tongues, cheeks, heads and wings 0301 10 (1) Ornamental fish, live ex 0301 91 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), live, caught in freshwater ex 0301 92 00 Eels (Anguilla spp.), live, caught in freshwater 0301 93 00 Carp, live ex 0301 99 11 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), live, caught in freshwater 0301 99 19 Other freshwater fish, live ex 0302 11 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), fresh or chilled, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0302 12 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), fresh or chilled, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0302 19 00 Other Salmonidae, fresh or chilled, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0302 66 00 Eels (Anguilla spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304, caught in freshwater 0302 69 11 Carp, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 15 Tilapia (Oreochromis spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 18 Other freshwater fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 ex 0303 11 00 Sockeye salmon (red salmon) (Oncorhynchus nerka), excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 19 00 Other Pacific salmon (Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 21 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 22 00 Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 29 00 Other salmonidae, excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 76 00 Eels (Anguilla spp.), frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater 0303 79 11 Carp, frozen, excluding fish fillets and other fish meat of heading 0304 0303 79 19 Other freshwater fish, frozen, excluding fish fillets and other fish meat of heading 0304 0304 19 01 Fish fillets, fresh or chilled, of Nile perch (Lates niloticus) 0304 19 03 Fish fillets, fresh or chilled, of pangasius (Pangasius spp.) ex 0304 19 13 Fish fillets, fresh or chilled, of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), caught in freshwater ex 0304 19 15 Fish fillets, fresh or chilled, of the species Oncorhynchus mykiss weighing more than 400 g each, caught in freshwater ex 0304 19 17 Fish fillets, fresh or chilled, of trout of the species Salmo trutta, Oncorhynchus mykiss (weighing 400 g or less), Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae, caught in freshwater 0304 19 18 Fish fillets, fresh or chilled, of other freshwater fish 0304 19 91 Other fish meat (whether or not minced), fresh or chilled, of freshwater fish 0304 29 01 Frozen fillets of Nile perch (Lates niloticus) 0304 29 03 Frozen fillets of pangasius (Pangasius spp.) 0304 29 05 Frozen fillets of Tilapia (Oreochromis spp.) ex 0304 29 13 Frozen fillets of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), caught in freshwater ex 0304 29 15 Frozen fillets of Oncorhynchus mykiss weighing more than 400 g each, caught in freshwater ex 0304 29 17 Frozen fillets of trout of the species Salmo trutta, Oncorhynchus mykiss (weighing 400 g or less), Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae, caught in freshwater 0304 29 18 Frozen fillets of other freshwater fish 0304 99 21 Other fish meat (whether or not minced), frozen, of freshwater fish 0305 10 00 Flours, meals and pellets of fish, fit for human consumption ex 0305 30 30 Fish fillets, salted or in brine, of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), caught in freshwater ex 0305 30 90 Fish fillets, dried, salted or in brine, but not smoked, of other freshwater fish ex 0305 41 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), smoked, including fillets, caught in freshwater ex 0305 49 45 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), smoked, including fillets, caught in freshwater ex 0305 49 50 Eels (Anguilla spp.), smoked, including fillets, caught in freshwater ex 0305 49 80 Other freshwater fish, smoked, including fillets ex 0305 59 80 Other freshwater fish, dried, whether or not salted, but not smoked ex 0305 69 50 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), in brine or salted but not dried or smoked, caught in freshwater ex 0305 69 80 Other freshwater fish, in brine or salted but not dried or smoked 0306 19 10 Freshwater crayfish, frozen ex 0306 19 90 Flours, meals and pellets of crustaceans, frozen, fit for human consumption ex 0306 21 00 Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.), ornamental ex 0306 22 10 Lobsters (Homarus spp.), ornamental, live ex 0306 23 10 Shrimps and prawns of the family Pandalidae, ornamental, live ex 0306 23 31 Shrimps of the genus Crangon, ornamental, live ex 0306 23 90 Other shrimps and prawns, ornamental, live ex 0306 24 Crabs, ornamental, live 0306 29 10 Freshwater crayfish, live, fresh, chilled, dried, salted or in brine, in shell, cooked by steaming or by boiling in water, whether or not chilled, dried salted or in brine ex 0306 29 30 Norway lobsters (Nephrops norvegicus), ornamental, live ex 0306 29 90 Other ornamental crustaceans, live ex 0306 29 90 Flours, meals and pellets of crustaceans, not frozen, fit for human consumption 0307 10 Oysters, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine 0307 21 00 Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten, live, fresh or chilled 0307 29 Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten, other than live, fresh or chilled 0307 31 Mussels (Mytilus spp., Perna spp.), live, fresh or chilled 0307 39 Mussels (Mytilus spp., Perna spp.), other than live, fresh or chilled ex 0307 41 Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.), ornamental ex 0307 51 Octopus (Octopus spp.), ornamental 0307 60 00 Snails, other than sea snails, live, fresh, chilled, frozen, dried, salted or in brine ex 0307 91 00 Other aquatic invertebrates other than crustaceans and those molluscs specified or included in subheadings 0307 10 10 to 0307 60 00, except Illex spp., cuttlefish of the species Sepia pharaonis and sea snails of the species Strombus, live (other than ornamental), fresh or chilled 0307 99 13 Striped venus and other species of the family Veneridae, frozen 0307 99 15 Jellyfish (Rhopilema spp.), frozen ex 0307 99 18 Other aquatic invertebrates other than crustaceans and those molluscs specified or included in subheadings 0307 10 10 to 0307 60 00 and 0307 99 11 to 0307 99 15, except cuttlefish of the species Sepia pharaonis and sea snails of the species Strombus, including flours, meal and pellets of aquatic invertebrates other than crustaceans, fit for human consumption, frozen ex 0307 99 90 Other aquatic invertebrates other than crustaceans and those molluscs specified or included in subheadings 0307 10 10 to 0307 60 00, except Illex spp., cuttlefish of the species Sepia pharaonis and sea snails of the species Strombus, including flours, meal and pellets of aquatic invertebrates other than crustaceans, fit for human consumption, dried, salted or in brine ex 1604 11 00 Salmon, caught in freshwater, prepared or preserved, whole or in pieces, but not minced ex 1604 19 10 Salmonidae, other than salmon, caught in freshwater, prepared or preserved, whole or in pieces, but not minced ex 1604 20 10 Salmon, caught in freshwater, otherwise prepared or preserved (other than whole or in pieces, but not minced) ex 1604 20 30 Salmonidae, other than salmon, caught in freshwater, otherwise prepared or preserved (other than whole or in pieces, but not minced) ex 1604 19 91 Fillets of freshwater fish, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, frozen 1604 30 90 Caviar substitutes ex 1605 40 00 Freshwater crayfish, prepared or preserved 1605 90 Other molluscs and other aquatic invertebrates, prepared or preserved (1) (CN codes correspond to Commission Regulation (EC) No 948/2009 (OJ L 287, 31.10.2009). ANNEX II ANNEX IIA Form for prior notification for third country fishing vessels referred to in Article 2(1) ANNEX IIB Form for prior notification for third country fishing vessels referred to in Article 2(2)